Title: From George Washington to Major General Nathanael Greene, 6 June 1778
From: Washington, George
To: Greene, Nathanael


                    
                        Sir.
                        Head Quarters [Valley Forge] 6th June 1778.
                    
                    Inclosed is a copy of the establishment of the Marechaussé, as passed in Congress the 20th Ulto—This Corps is to be armed and accoutred in the manner of Light Dragoons—You will therefore provide with all possible expedition sixty three horses, with proper Saddles and bridles—as the nature of the duty will principally require patroling within the distance of a mile from the pickets, the horses which were lately furnished by the State of Pennsilvania may serve the purpose—and such other horses may be taken to complete the number as are rather capable of fatigue, than possessed of such qualities as would recommend them for the Corps of Cavalry.
                    Capt. Heer who is to command this corps, will have immediate occasion for one horse, which you will order to be delivered to him—the rest are only to be kept apart so as to be ready when the men are draughted and furnished with Clothes. I am Sir &c.
                